Citation Nr: 9911652	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from April 1962 until July 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence adequate to reopen the claim for 
residuals of right knee injury had not been submitted.

Our review of the claims file reveals that the veteran filed 
a claim for service connection for hearing loss in April 
1997.  This issue is referred to the agency of original 
jurisdiction for appropriate development.


FINDINGS OF FACT

1.  Service connection for residuals of a right knee injury 
had been denied by the Board in November 1982.  

2.  The veteran attempted to reopen the claim in May 1997 and 
submitted evidence with his claim.  In a rating decision in 
June 1997, the RO determined that new and material evidence 
adequate to reopen the claim for residuals of right knee 
injury had not been submitted. 

3.  The veteran presented testimony at a personal video RO 
hearing in October 1997.  A supplemental statement of the 
case was issued in October 1997 with the hearing officer's 
decision that new and material evidence adequate to reopen 
the claim for service connection for residuals of right knee 
injury had not been submitted.

4.  Evidence submitted since the Board's decision in November 
1982 includes duplicate copies of evidence previously 
considered, cumulative and repetitious evidence, and evidence 
that, although new and not previously physically of record, 
is not material.  The additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since November 1982, when the Board denied 
the claim for service connection for residuals of a right 
knee injury is not new and material, and the veteran's claim 
has not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1997, the veteran filed a claim for service connection 
for residuals of a right knee injury.  Service connection for 
residuals of a right knee injury had been previously denied 
by the Board in November 1982.  38 U.S.C.A. § 7103 (West 
Supp. 1998).  When a claim is disallowed by the Board, it may 
not thereafter be reopened and allowed, and no claim based on 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  Even though the decision became 
final, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).  

Evidence considered by the Board in November 1982 included 
service medical records, record of hospitalization at Flagler 
Hospital in June 1981, lay statements from his wife, fellow 
serviceman, police department associates, and testimony at a 
personal hearing in February 1982.   

The Board determined that clinical data during service was 
negative with respect to complaints, findings, treatment or 
diagnoses referable to pathology of the right knee.  The 
Board further found that the first clinical data pertaining 
to pathology of the right knee was in 1981, many years after 
service.  

With his claim in May 1997, the veteran submitted copy of 
treatment records of Charles Morand, M.D. from May 1981 to 
May 1983; Flagler Hospital records for May and June 1981, 
June 1989 and July 1989; a Mayo Clinic record in July 1989; 
treatment records of Kenneth J. Farrow, M.D. from June 1989 
to November 1994 ; an evaluation report from Walter C. 
Hellinger, M.D. dated in July 1989; and a functional capacity 
evaluation in May 1996 by Dr. Louis Salvagio, BS, DC, CCRD.  

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C. §§ 5108, 7104(b), 
7105(c).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
a three step process to reopen a previously denied claim.  
First, a determination must be made whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening, a determination must be made 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, an evaluation of the merits may be made after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

The last final disallowance is the Board's denial in November 
1982.  With the May 1997 claim, the evidence submitted 
included duplicate copies of the June 1981 report of post-
operative diagnosis and surgical procedure, and June 1981 
report of stress views of the right knee in the operating 
room.  Duplicate copies of evidence previously considered 
clearly is not new and material evidence. 

Dr. Morand's records show that in May 1981, the veteran was 
complaining of pain on the inner aspect of both knees.  He 
related spraining his knees while in the Navy. He experienced 
a severe strain on the right when his feet became trapped in 
fire hoses during a plane crash on the ship.  He had 
experienced intermittent aches in both knees, worse on the 
right side.  He had been obliged to run for physical training 
in recent months which aggravated his symptoms.  He had pain 
on the inner side of the right knee and had difficulty 
climbing stairs.  He denied swelling of the right knee.  
After testing, the diagnosis was mild postero-medial capsular 
laxity with a deficient posterior cruciate ligament.  While 
this record is new, it is repetitious of evidence previously 
considered as to the veteran's claim of injuring his right 
knee in service.

New evidence includes a report of right knee arthrogram in 
May 1981.  The impression was a negative arthrogram study and 
an allergic reaction.  Flagler Hospital records show that the 
veteran underwent an arthrogram of the right knee on May 22, 
1981, and developed an acute allergic reaction to arthrogram 
iodine dye.  Dr. Morand decided to admit the veteran to the 
hospital for observation.  He was discharged the following 
day.  The hospitalization record and the radiologist's report 
show only that the veteran had a negative arthrogram study 
and suffered an allergic reaction to the dye injected for an 
arthrogram.  This evidence is not material to the issue of 
service connection for residuals of a right knee injury.

Records from Dr. Morand indicate that on June 23, 1981, an 
arthroscopy of the right knee was performed, and that the 
veteran was seen for treatment of his right knee and for 
unrelated disorders.  The pertinent treatment records from 
Dr. Morand, while new, are repetitious of evidence previously 
of record and clearly are not new and material evidence.

The medical records submitted show that the veteran was 
admitted to Flagler Hospital in June 1989 with the chief 
complaint of back pain.  The final diagnosis included 
"Staphylococcus septicemia with septic arthritis of the 
right sacroiliac joint".  After discharge, during the course 
of medication therapy he developed a rash and was seen at the 
Mayo Clinic by an infectious disease specialist, Dr. 
Hellinger.  Based on his evaluation, the veteran was admitted 
to Flagler Hospital in July 1989 for initiation of IV 
antibiotic therapy for possible subacute endocarditis and 
treatment to be continued on an outpatient basis.  

Dr. Farrow's treatment records indicate that the veteran was 
admitted to Flagler Hospital in June 1989 and after discharge 
was seen for recheck.  Dr. Farrow noted that the veteran had 
a right knee reflex and straight leg raising was 
unrestricted. Other entries pertain to unrelated complaints 
and treatment for other disorders.  Although these medical 
reports were not evidence of record at the time of the 
Board's denial, the reports contain no findings regarding a 
right knee disability and the discharge diagnoses did not 
include a right knee disability.  Clearly, it is not material 
evidence for the right knee disability claim.  

The May 1996 functional capacity evaluation is new and 
reflects that the veteran was involved in a motor vehicle 
accident in September 1995 in which he suffered  injuries to 
the cervical and lumbar spine.  In addition to the back 
disabilities, the veteran also had complaints of intermittent 
excruciating pain in his right knee and radicular symptoms 
accompanied his complaints.  This evidence, while not 
previously of record, is cumulative of evidence of record 
showing a right knee disability at the time of the Board's 
denial.  The new evidence is not probative as it does not 
show that the veteran suffered a right knee injury in service 
or that his present right knee injury is a result of an 
incident in service.  

In October 1997, the veteran presented testimony at a video 
conferencing hearing before a hearing officer at the RO as 
evidenced by a transcript of the hearing in the claims file.  
The veteran described the flight deck crash aboard the 
aircraft carrier Enterprise in late 1965 or early 1966 during 
which he stepped in a kink in the fire hose and was thrown 
into the air.  He recalled that he used crutches for about a 
month and his knee was swollen for about four or five months.  
At a clinic at the Boceana Naval Air Station, treatment for 
his right knee included rewrapping the knee and oral 
medication.  

The veteran indicated that he had mentioned his knee problem 
in conversation with his personal physician in St. Augustine 
after discharge from the service and was told that he had 
ligament damage in his knee; however, he could not recall 
when this statement had been made.  Approximately one year 
after joining the St. Augustine Police Department, he told 
the Police Chief that due to an injury in service he was 
unable to kick start his motorcycle with his right leg and 
was removed from motorcycle duty.  There was no medical 
examination involved in the decision.  The veteran thought 
this was an aggravation of the injury sustained in service. 

The veteran testified that he thought that all subsequent 
problems with his right knee including the problems developed 
while at the FBI National Academy in 1980 were further 
aggravation of the original injury.  The veteran's testimony 
is cumulative as to claiming that he suffered an injury in 
service.  His testimony that in service he injured his right 
knee is not new and material evidence.  The service medical 
records and similar prior testimony were previously 
considered.  Further, in considering this contention in the 
context of all the evidence, the outcome would not be 
changed.  

As we have determined that the evidence presented or secured 
since the prior final disallowance of the claim is not new 
and material evidence, it will not serve as a basis for 
reopening the claim.  New and material evidence sufficient to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury has not been presented.  The 
claim is denied.


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for residuals of a right 
knee disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

